[Front Cover] River Valley Financial Bank Expect a Difference! River Valley Bancorp and Subsidiary Annual Report (Logo and Photo omitted) [Wrap Pages Front Cover] River Valley Financial Bank Expect a Difference! (Logo and Photo Omitted) To Our Shareholders, Customers, and Friends: It is my pleasure to present to you River Valley Bancorp’s seventeenth Annual Report to Shareholders for the year ending December 31, 2012. While the country still appears to be mired in an endless torment of pessimistic or flat economic indicators, your Corporation realized what we hope to illustrate as a “break away” year in 2012. Notwithstanding persistent annoyances and costly resolutions that continue to victimize community banks, there seems to be cause to celebrate, hope, and anticipate that a better banking environment is on the horizon. We believe that in the following pages you will see a demonstration of, not only historical records, but fundamentals that will undergird our financial performance for years to come. We are very mindful of not being boastful or braggarts, but we are excited to share “good news” from a year that others will likely describe as “difficult.” The fiscal year represented by 2012 is truly historical. With our acquisition/merger that closed in November 2012, we added two strategic counties to our service market, we added nearly $80 million in assets, and appropriately enhanced our ability to address higher regulatory and infrastructure needs, all of which were accomplished with adding accretive earnings to the bottom line. Our net income from operations and $988,000 recorded as a result of the “bargain purchase price” for the merger, coupled with some strategic balance sheet restructuring produced record net income of $4.0 million or earnings per share of $2.40. Our return on average assets for the fiscal year 0.96% and the return on average equity 11.72%.Most importantly, we have consistently paid a superior dividend and coupled with price appreciation, there was a total return of 22.4% in 2012 on shareholders’ dollars. While there was a lot of “noise” aggregated in achieving these numbers for 2012, the takeaway is a foundation for strong performance for the years to come. One record year is but an accomplishment; our goal is that 2012 sets a performance standard. We hope that you will take the time to carefully read the enclosed information, as we trust you will find it illuminating and demonstrative. The results are the culmination of a year of hard work by a dedicated staff, the direction of an engaged board, and the support of wonderful communities and customers. We once again “thank you” for your participation and continued support it is greatly appreciated! Respectfully Submitted, Matthew P. Forrester President, CEO Officers of River Valley Financial Bank Matthew P. Forrester President, CEO Crystal Barnes Vice President of Compliance Anthony D. Brandon Executive Vice President Jenny Darnold Vice President of Retail Banking Debbie Finnegan Vice President of Internal Audit Mark A. Goley Vice President of Lending Vickie Grimes Vice President of Finance William H. Hensler Vice President of Wealth Management Robert E. Kleehamer Senior Vice President of Business Development Deanna J. Liter Vice President of Data Services John Muessel Vice President of Trust Services Gregory T. Siegrist Vice President of Business Development Loy M. Skirvin Vice President of Human Resources Managers of River Valley Financial Bank Loan Officers Sherri Furnish Bart Hicks William D. Jackson Melissa Jayne Michael Todd Lancaster Jaime Laufer John Newbanks Jamie Singer Andrew Ward Other Managers Levi DeLorenzo — Financial Reporting Administrator Laura Denning — Loan Processing Manager Bonnie Droddy — Loan Underwriter Roger Ellis — Credit Analyst Jeff Gleeson — Chief Risk Officer Mary Ellen McClelland — Admin.Assistant Robyn Meek — Business Development Luann Nay — Loan Administrator Melissa Shelton — Call Center Manager Roger Smith — Accounting Manager Linda Stark — Trust Administration Mary Ellen Wehner — Commercial Loan Operations Manager Customer Service Managers Marcida Baker Chad Dimmitt Kim Geyman Jessica Koontz Kerri Morris Jim Myers Ryan Nix Rita Power Kathy Rundall Denise Schad Megan Ulery A never ending source of strength & commitment. General Information for Shareholders Shareholder and General Inquiries: River Valley Bancorp Attn: Matthew P. Forrester 430 Clifty Drive, P.O. Box 1590 Madison, Indiana 47250 Tel: (812)273-4949 Fax: (812)273-4944 Transfer Agent and Registrar: Registrar and Transfer Company 10 Commerce Drive Cranford, NJ 07016-3572 Tel: 1-800-368-5948 www.rtco.com [Photo Omitted] Corporate Counsel: Mark Wynn 508 East Main Street Madison, Indiana 47250 Tel: (812)265-3616 Fax: (812)265-5691 Special Counsel: Barnes & Thornburg LLP 11 S. Meridian Street Indianapolis, Indiana 46204 Tel: (317)236-1313 Fax: (317)231-7433 Annual and Other Reports: Additional copies of this Annual Report to Shareholders and copies of the most recent Form 10 K may be obtained without charge by contacting the Corporation. Internet and E-mail Address: rvfbank.com Annual Meeting: The Annual Meeting of Shareholders of River Valley Bancorp will be held on Wednesday, April 17, 2013, at 3:00 PM, at 430 Clifty Drive, Madison, IN 47250. A moving source of purpose & power. Directors of the Company and the Bank Front row, left to right: Lonnie D. Collins Director/Board Secretary L. Sue Livers Director Michael J. Hensley Director [Photo Omitted] Back row, left to right: Charles J. McKay Director Frederick W. Koehler Chairman Matthew P. Forrester Director & President Advisory Board Members for Clark and Floyd County Left to right: Danny Rodden Mike Naville [Photo Omitted] Barry Cahill Phil McCauley An underlying strength of power & motion. River Valley Bancorp Selected Financial Data Consolidated Balance Sheet As of December 31, 2012 (In Thousands, Except Share Amounts) Assets Cash and due from banks $ Interest-bearing demand deposits Federal funds sold Investment securities available for sale Loans held for sale Loans, net of allowance for loan losses Premises and equipment Real estate, held for sale Federal Home Loan Bank stock Interest receivable Cash value of life insurance Core deposit intangibles Other assets Assets $ Liabilities Total deposits $ Borrowings Other liabilities Liabilities Stockholders’ Equity Preferred Stock - 5,000 shares - no par value Common Stock - 1,524,872 shares - no par value Retained earnings Accumulated other comprehensive income Stockholders’ Equity Liabilities and Stockholders’ Equity $ Other Data Interest rate spread % Net yield on interest-earning assets % Average yield on all interest-earning assets % Return on assets (net income divided by average total assets) % Return on equity (net income divided by average total equity) % Equity to assets ratio (total equity divided by total assets) % Dividend payout ratio (dividends per common share divided by net income per common share) % Number of full service banking offices 12 Consolidated Statement of Income For The Year Ended December 31, 2012 (In Thousands, Except Per Share Amounts) Interest Income Loans receivable $ Investment securities Interest-earning deposits and other Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Other Income Service fees and other charges Net realized gains on sales of available for sale securities Net gains on loan sales Interchange fee income Increase in cash value of life insurance Losses on real estate held for sale ) Bargain purchase gain on Dupont State Bank acquisition Other income Total Other Income Other Expenses Salaries and employee benefits Net occupancy and equipment expenses Data processing fees Advertising Mortgage servicing rights Professional fees FDIC premium assessment Loan related expenses Acquisition expense Prepayment penalties on borrowings Other expenses Total Other Expenses Income Before Income Tax Income tax expense Net Income $ Preferred stock dividends Net Income Available to Common Stockholders $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted [Wrap Pages Back Cover] River Valley Financial Bank Expect a Difference! (Logo and Photo omitted) THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December31, 2012 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period from to 000-21765 Commission File Number RIVER VALLEY BANCORP (Exact name of registrant as specified in its charter) INDIANA 35-1984567 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 430 Clifty Drive, P.O. Box 1590, Madison, Indiana 47250-0590 (Address of principal executive offices) (Zip Code) (812) 273-4949 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No ý As of June 30, 2012, the last day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant was $11,172,356 based on the closing sale price as reported on the NASDAQ Capital Market. As of February 22, 2013, there were issued and outstanding 1,524,872 shares of the issuer’s Common Stock. Documents Incorporated by Reference Portions of the Proxy Statement for the 2013 Annual Meeting of Shareholders to be held on April 17, 2013 are incorporated in Part III. 1 RIVER VALLEY BANCORP FORM 10-K INDEX FORWARD-LOOKING STATEMENTS 3 PART I 3 Item 1. Business. 3 Item 1A. Risk Factors. 25 Item 1B. Unresolved Staff Comments. 26 Item 2. Properties. 27 Item 3. Legal Proceedings. 27 Item 4. Mine Safety Disclosures Item 4.5. Executive Officers of the Registrant. PART II 28 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 28 Item 6. Selected Financial Data. 30 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 31 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 46 Item 8. Financial Statements and Supplementary Data. 47 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 97 Item 9A. Controls and Procedures. 97 Item 9B. Other Information. 97 PART III 97 Item 10. Directors, Executive Officers and Corporate Governance. 97 Item 11. Executive Compensation. 98 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 98 Item 13. Certain Relationships and Related Transactions, and Director Independence. 98 Item 14. Principal Accountant Fees and Services. 98 PART IV 99 Item 15. Exhibits and Financial Statement Schedules. 99 SIGNATURES EXHIBIT INDEX 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Form 10-K”) contains statements which constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements appear in a number of places in this Form 10-K and include statements regarding the intent, belief, outlook, estimates or expectations of River Valley Bancorp, its directors, or its officers primarily with respect to future events and the future financial performance of the Company. Readers of this Form 10-K are cautioned that any such forward-looking statements are not guarantees of future events or performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward-looking statements as a result of various factors. The accompanying information contained in this Form 10-K identifies important factors that could cause such differences. These factors include, but are not limited to, changes in interest rates; loss of deposits and loan demand to other financial institutions; substantial changes in financial markets; changes in real estate values and the real estate market; regulatory changes; or turmoil and governmental intervention in the financial services industry. PART I ITEM 1.BUSINESS. BUSINESS GENERAL River Valley Bancorp (the “Holding Company” or “River Valley” and together with the “Bank,” the “Company”), an Indiana corporation, was formed in 1996 for the primary purpose of purchasing all of the issued and outstanding common stock of River Valley Financial Bank (formerly Madison First Federal Savings and Loan Association; hereinafter “River Valley Financial” or the “Bank”) in its conversion from mutual to stock form. The conversion offering was completed on December 20, 1996. On December 23, 1996, the Company utilized approximately $3.0 million of the net conversion proceeds to purchase 95.6% of the outstanding common shares of Citizens National Bank of Madison (“Citizens”), and River Valley Financial and Citizens merged on November 20, 1997. The activities of the Holding Company have been limited primarily to holding the stock of River Valley Financial, which was organized in 1875 under the laws of the United States of America and which continues today under charter from the State of Indiana. River Valley Financial, which provides banking services in a single significant business segment, conducts operations from its 12 full-service office locations in Clark, Floyd, Jackson, Jennings and Jefferson Counties, Indiana, and Carroll County, Kentucky, and offers a variety of deposit and lending services to consumer and commercial customers. The Bank historically has concentrated its lending activities on the origination of loans secured by first mortgage liens for the purchase, construction, or refinancing of one- to four-family residential real property. One- to four-family residential mortgage loans continue to be the major focus of the Bank’s loan origination activities, representing 43.7% of the Bank’s total loan portfolio at December31, 2012. The Bank identified loans totaling $394,000 as held for sale at December31, 2012. The Bank also offers multi-family mortgage loans, nonresidential real estate loans, land loans, construction loans, non-mortgage commercial loans and consumer loans. The Bank’s primary market areas have been Jefferson, Floyd and Clark Counties in southeastern Indiana and adjacent Carroll and Trimble Counties in Kentucky. In November 2012, the Company completed its acquisition of Dupont State Bank, an Indiana commercial bank wholly owned by Citizens Union Bancorp of Shelbyville, Inc.In conjunction with the acquisition, River Valley Financial merged with and into Dupont State Bank, which changed its name to River Valley Financial Bank, effecting the conversion of the Bank from a federally chartered thrift to a state chartered commercial bank. This acquisition has expanded the Bank’s branch network to North Vernon, Seymour and Dupont, Indiana, adding a presence in Jackson and Jennings Counties, Indiana, resulting in a total of 12 branches across southeast Indiana and northern Kentucky that will offer a wide range of consumer and commercial community banking services. Until July 2011, the Holding Company and River Valley Financial were subject to regulation, supervision and examination by the Office of Thrift Supervision (“OTS”), but the Dodd-Frank Wall Street Reform and Consumer Protection Act eliminated the regulatory authority of the OTS and reallocated its functions. Thereafter, the Holding Company was subject to regulation, supervision and examination by the Board of Governors of the Federal Reserve (“Federal Reserve”), and River Valley Financial was subject to regulation, supervision and examination by the Office of the Comptroller of the Currency (“OCC”) and the Federal Deposit Insurance Corporation (“FDIC”). 3 As a result of the November 2012 conversion of the Bank to a state chartered bank, the Bank will be subject to regulation, supervision and examination by the Indiana Department of Financial Institutions (“DFI”), instead of the OCC. The Bank will continue to be regulated by the FDIC, and the Holding Company will continue to be regulated by the Federal Reserve. For ease of reference throughout this Annual Report on Form 10-K, references to the DFI are intended to include a reference to the OTS and/or the OCC, as the predecessors in thrift regulation and supervision, as the context and the time period requires. Deposits in River Valley Financial are insured up to applicable limits by the Deposit Insurance Fund of the FDIC. The Bank is also a member of the Federal Home Loan Bank (“FHLB”) system, and in particular the Federal Home Loan Bank of Indianapolis, which is one of twelve regional banks comprising the system. The Company’s internet address is www.rvfbank.com. The Company makes available all filings with the Securities and Exchange Commission via its internet website. LOAN PORTFOLIO DATA The following table sets forth the composition of the Bank’s loan portfolio as of December31, 2012, 2011, 2010, 2009 and 2008 by loan type as of the dates indicated, including a reconciliation of gross loans receivable after consideration of the allowance for loan losses, deferred loan origination costs and loans in process. Historical data in this table and others reporting loan portfolio data has been restated in some cases to conform to certain loan recategorizations employed as of December 31, 2012. At December 31, Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total (Dollars in thousands) TYPE OF LOAN Residential real estate: One-to-four-family $ % $ % $ % $ % $ % Multi-family Construction Nonresidential real estate Land loans Commercial loans Consumer loans Gross loans receivable % Add/(Deduct): Deferred loan origination costs .2 .2 .2 Undisbursed portions of loans in process ) Allowance for loan losses ) Net loans receivable $ % $ % $ % $ % $ % The following table sets forth certain information at December31, 2012, regarding the dollar amount of loans maturing in the Bank’s loan portfolio based on the contractual terms to maturity. Demand loans, loans having no stated schedule of repayments and no stated maturity and overdrafts are reported as due in one year or less. This schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Management expects prepayments will cause actual maturities to be shorter. Balance Outstanding at Due During Years Ending December 31 December 31, 2012 2015 to 2016 2017 to 2021 2022 to 2026 2027 and following (In thousands) Residential real estate loans: One-to-four-family $ Multi-family - 27 Construction - 24 - 3 Nonresidential real estate loans Land loans - Commercial loans Consumer loans - - Total $ 4 The following table sets forth, as of December31, 2012, the dollar amount of all loans due after one year that have fixed interest rates and floating or adjustable interest rates. Due After December 31, 2013 Fixed Rates Variable Rates Total (In thousands) Residential real estate loans: Construction $ $ $ One-to-four-family Multi-family Nonresidential real estate loans Land loans Commercial loans Consumer loans 14 Total $ $ $ Residential Loans. Residential loans consist primarily of one- to four-family residential loans. Approximately $137.4 million, or 43.7% of the Bank’s portfolio of loans, at December31, 2012, consisted of one- to four-family residential loans, of which approximately 88.4% had adjustable rates. The Bank currently offers adjustable rate one- to four-family residential mortgage loans (“ARMs”) which adjust annually and are indexed to the one-year U.S. Treasury securities yields adjusted to a constant maturity. Some of the Bank’s residential ARMs are originated at a discount or “teaser” rate which is generally 150 to 175 basis points below the “fully indexed” rate. These ARMs then adjust annually to maintain a margin above the applicable index, subject to maximum rate adjustments discussed below. The Bank’s ARMs have a current margin above such index of 3-3.5% for owner-occupied properties and 3.5-5% for non-owner-occupied properties. A substantial portion of the ARMs in the Bank’s portfolio at December31, 2012 provide for maximum rate adjustments per year and over the life of the loan of 2% and 6%, respectively, although the Bank has originated residential ARMs which provide for maximum rate adjustments per year and over the life of the loan of 1% and 4%, respectively. The Bank’s ARMs generally provide for interest rate minimums equal to, or up to 1% below the origination rate. The Bank’s residential ARMs are amortized for terms up to 30 years. Adjustable rate loans decrease the risk associated with changes in interest rates but involve other risks, primarily because as interest rates rise, the payments by the borrowers may rise to the extent permitted by the terms of the loan, thereby increasing the potential for default. Also, adjustable rate loans have features which restrict changes in interest rates on a short-term basis and over the life of the loan. At the same time, the market value of the underlying property may be adversely affected by higher interest rates. The Bank currently offers fixed rate one- to four-family residential mortgage loans which provide for the payment of principal and interest over periods of 10 to 30 years. At December31, 2012, approximately 11.6% of the Bank’s one- to four-family residential mortgage loans had fixed rates. The Bank currently underwrites a portion of its fixed rate residential mortgage loans for potential sale to the Federal Home Loan Mortgage Corporation (the “FHLMC”). The Bank retains all servicing rights on the residential mortgage loans sold to the FHLMC. At December31, 2012, the Bank had approximately $96.0 million of fixed rate residential mortgage loans which were sold to the FHLMC and for which the Bank provides servicing.In conjunction with the acquisition of Dupont State Bank, the Bank also holds servicing rights for a portfolio of $17.6 million in FNMA loans. The Bank generally does not originate one-tofour-family residential mortgage loans if the ratio of the loan amount to the lesser of the current cost or appraised value of the property (the “Loan-to-Value Ratio”) exceeds 95% and generally does not originate one- to four-family residential ARMs if the Loan-to-Value Ratio exceeds 90%. The Bank generally requires private mortgage insurance on all fixed rate conventional one- to four-family residential real estate mortgage loans with Loan-to-Value Ratios in excess of 80%. The cost of such insurance is factored into the annual percentage yield on such loans, and is not automatically eliminated when the principal balance is reduced over the term of the loan. During 2012 the Bank originated and retained $3.6 million of fixed rate one- to four-family residential mortgage loans. Typically, these loans would be sold into the secondary market, however, the majority of these loans were originated to existing customers and were retained, rather than sold, due to tightened lending standards in the secondary market. 5 Substantially all of the one- to four-family residential mortgage loans that the Bank originates include “due-on-sale” clauses, which give the Bank the right to declare a loan immediately due and payable in the event that, among other things, the borrower sells or otherwise disposes of the real property subject to the mortgage and the loan is not repaid. At December31, 2012, the Bank had outstanding approximately $15.2 million of home equity loans, with unused lines of credit totaling approximately $22.3 million. As of December 31, 2012 all home equity loans were performing loans. The Bank’s home equity lines of credit are adjustable rate lines of credit tied to the prime rate and are amortized based on a 10- to 20-year maturity. The Bank generally allows a maximum 85% Loan-to-Value Ratio for its home equity loans (taking into account any other mortgages on the property). Payments on such home equity loans are equal to 1.5% of the outstanding principal balance per month, or on newer home equity loans, to the interest accrued at the end of the period. The Bank also offers standard second mortgage loans, which are adjustable rate loans tied to the U.S. Treasury securities yields adjusted to a constant maturity with a current margin above such index of 3.5-4%. The Bank’s second mortgage loans have maximum rate adjustments per year and over the terms of the loans equal to 2% and 6%, respectively. The Bank’s second mortgage loans have terms of up to 30 years. At December31, 2012, $2.7 million of one- to four-family residential mortgage loans, or .9% of total loans, were included in the Bank’s non-performing assets. Multi-family Loans. At December31, 2012, approximately $20 million, or 6.4% of the Bank’s total loan portfolio, consisted of mortgage loans secured by multi-family dwellings (those consisting of more than four units). The Bank writes multi-family loans on terms and conditions similar to its nonresidential real estate loans. The largest multi-family loan in the Bank’s portfolio as of December31, 2012 was $3.1 million and was secured by an apartment building in Jeffersonville, Indiana. At December31, 2012, $1.1 million of multi-family loans, or 0.4% of total loans, were included in the Bank’s non-performing assets. Multi-family loans, like nonresidential real estate loans, involve a greater risk than residential loans. See “Nonresidential Real Estate Loans” below. Also, the loan-to-one borrower limitations restrict the ability of the Bank to make loans to developers of apartment complexes and other multi-family units. Construction Loans. The Bank offers construction loans with respect to residential and nonresidential real estate and, in certain cases, to builders or developers constructing such properties on a speculative basis (i.e., before the builder/developer obtains a commitment from a buyer). Generally, construction loans are written as twelve-month loans, either fixed or adjustable, with interest calculated on the amount disbursed under the loan and payable on a semi-annual or monthly basis. The Bank generally requires an 80% Loan-to-Value Ratio for its construction loans, although the Bank may permit an 85% Loan-to-Value Ratio for one- to four-family residential construction loans. Inspections are generally made prior to any disbursement under a construction loan, and the Bank does not typically charge commitment fees for its construction loans. At December31, 2012, $10.8 million, or 3.4% of the Bank’s total loan portfolio, consisted of construction loans. The largest construction loan at December31, 2012 totaled $2.3 millionAt December31, 2012, $413,000 of constructionloans, or 0.1% of total loans, were included in the Bank’s non-performing assets. While providing the Bank with a comparable, and in some cases higher, yield than a conventional mortgage loan, construction loans involve a higher level of risk. For example, if a project is not completed and the borrower defaults, the Bank may have to hire another contractor to complete the project at a higher cost. Also, a project may be completed, but may not be saleable, resulting in the borrower defaulting and the Bank taking title to the project. Nonresidential Real Estate Loans. At December31, 2012, $106.4 million, or 33.8% of the Bank’s total loan portfolio, consisted of nonresidential real estate loans and land used for agricultural production. Nonresidential real estate loans are primarily secured by real estate such as churches, farms and small business properties. The Bank generally originates nonresidential real estate as adjustable rate loans of varying rates with lock-in terms of up to 10 years indexed to the one-year U.S. Treasury securities yields adjusted to a constant maturity, written for maximum terms of 30 years. The Bank’s adjustable rate nonresidential real estate loans have maximum adjustments per year and over the life of the loan of 2% and 6%, respectively, and interest rate minimums of 1% below the origination rate. The Bank generally requires a Loan-to-Value Ratio of up to 80%, depending on the nature of the real estate collateral. The Bank underwrites its nonresidential real estate loans on a case-by-case basis and, in addition to its normal underwriting criteria, evaluates the borrower’s ability to service the debt from the net operating income of the property. As of December 31, 2012, the Bank’s largest nonresidential real estate loan, for a church in Jeffersonville, Indiana,was $4.4 million. Nonresidential real estate loans in the amount of $1.7 million, or 0.5% of total loans, were included in non-performing assets at December 31, 2012. 6 Loans secured by nonresidential real estate generally are larger than one- to four-family residential loans and involve a greater degree of risk. Nonresidential real estate loans often involve large loan balances to single borrowers or groups of related borrowers. Payments on these loans depend to a large degree on results of operations and management of the properties and may be affected to a greater extent by adverse conditions in the real estate market or the economy in general. Accordingly, the nature of the loans makes them more difficult for management to monitor and evaluate. Land Loans. At December 31, 2012, approximately $15.7 million, or 5.0% of the Bank’s total loan portfolio, consisted of mortgage loans secured by developed and undeveloped real estate. The Bank’s land loans are generally written on terms and conditions similar to its nonresidential real estate loans. Some of the Bank’s land loans are land development loans, i.e., the proceeds of the loans are used for improvements to the real estate such as streets and sewers. At December 31, 2012, the Bank’s largest land loan, a development loan secured by residential building lots in Clark and Floyd Counties Indiana, totaled $2.1 million. Non-performing land loans in the amount of $4.4 million were included in total non-performing assets as of December 31, 2012, representing 1.4% of total loans. Land loans are more risky than conventional loans since land development borrowers who are over budget may divert the loan funds to cover cost over-runs rather than direct them toward the purpose for which such loans were made. In addition, those loans are more difficult to monitor than conventional mortgage loans. As such, a defaulting borrower could cause the Bank to take title to partially improved land that is unmarketable without further capital investment. Commercial Loans. At December 31, 2012, $19.5 million, or 6.2% of the Bank’s total loan portfolio, consisted of non-mortgage commercial loans. The Bank’s commercial loans are written on either a fixed rate or an adjustable rate basis with terms that vary depending on the type of security, if any. At December 31, 2012, approximately $19.0 million, or 97.4%, of the Bank’s commercial loans were secured by collateral, generally in the form of equipment, inventory, crops or, in some cases as an abundance of caution, real estate. The Bank’s adjustable rate commercial loans are generally indexed to the prime rate with varying margins and terms depending on the type of collateral securing the loans and the credit quality of the borrowers. At December 31, 2012, the largest commercial loan was $1.9 million, representing a large agricultural operation. As of the same date, commercial loans totaling $567,000, or 0.2% of total loans, were included in non-performing assets. Commercial loans tend to bear somewhat greater risk than residential mortgage loans, depending on the ability of the underlying enterprise to repay the loan. Further, they are frequently larger in amount than the Bank’s average residential mortgage loans. Consumer Loans. The Bank’s consumer loans, consisting primarily of auto loans, home improvement loans, unsecured installment loans, loans secured by deposits and mobile home loans, aggregated approximately $4.9 million at December31, 2012, or 1.6% of the Bank’s total loan portfolio. The Bank originates consumer loans to meet the needs of its customers and to assist in meeting its asset/liability management goals, although demand for these types of loans has steadily decreased over the past few years. All of the Bank’s consumer loans, except loans secured by deposits, are fixed rate loans with terms that vary from six months (for unsecured installment loans) to 66 months (for home improvement loans and loans secured by new automobiles). At December31, 2012, $4.0 million of the Bank’s $4.9 million consumer loans were secured by collateral. The Bank’s loans secured by deposits are made in amounts up to 90% of the current account balance and accrue at a rate of 2% over the underlying passbook or certificate of deposit rate. The Bank offers only direct automobile loans that provide the loan directly to a consumer. Consumer loans may entail greater risk than residential mortgage loans, particularly in the case of consumer loans which are unsecured or are secured by rapidly depreciable assets, such as automobiles. Further, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance. In addition, consumer loan collections depend upon the borrower’s continuing financial stability, and thus are more likely to be affected by adverse personal circumstances. Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. At December31, 2012, consumer loans amounting to $16,000 were included in non-performing assets. Origination, Purchase and Sale of Loans. The Bank underwrites fixed rate residential mortgage loans for potential sale to the FHLMC on a servicing-retained basis. Loans originated for sale to the FHLMC in the secondary market are originated in accordance with the guidelines established by the FHLMC and are sold promptly after they are originated. The Bank receives a servicing fee of one-fourth of 1% of the principal balance of all loans serviced. At December31, 2012, the Bank serviced $96.0 million in loans sold to the FHLMC.In conjunction with the acquisition of Dupont State Bank, the Bank acquired servicing rights for $17.6 million of Federal National Mortgage Association loans (FNMA). 7 The Bank focuses its loan origination activities primarily on Jefferson, Clark and Floyd Counties in Indiana and Trimble, Carroll, and Jefferson Counties in Kentucky, with some activity in the areas adjacent to these counties.With the acquisition of Dupont State Bank, the Bank will engage in loan origination activities in Jackson and Jennings Counties in Indiana as well. At December31, 2012, the Bank held loans totaling approximately $73.2 million that were secured by property located outside of Indiana. The Bank’s loan originations are generated from referrals from existing customers, real estate brokers and newspaper and periodical advertising. Loan applications are taken at any of the Bank’s 12 full-service offices. The Bank’s loan approval processes are intended to assess the borrower’s ability to repay the loan, the viability of the loan and the adequacy of the value of the property that will secure the loan. To assess the borrower’s ability to repay, the Bank evaluates the employment and credit history and information on the historical and projected income and expenses of its borrowers. Under the Bank’s lending policy, a loan officer may approve mortgage loans up to $150,000, a Senior Loan Officer may approve mortgage loans up to $417,000 and the President may approve mortgage loans up to $500,000. All other mortgage loans must be approved by at least four members of the Bank’s Board of Directors. The lending policy further provides that loans secured by readily marketable collateral, such as stock, bonds and certificates of deposit may be approved by a Loan Officer for up to $150,000, by a Senior Loan Officer for up to $300,000 and by the President up to $400,000. Loans secured by other non-real estate collateral may be approved by a Loan Officer for up to $50,000, by a Senior Loan Officer up to $100,000 and by the President up to $200,000. Finally, the lending policy provides that unsecured loans may be approved by a Loan Officer up to $15,000 or up to $25,000 by a Senior Loan Officer or up to $50,000 by the President. All other unsecured loans or loans secured by non-real estate collateral must be approved by at least four members of the Bank’s Board of Directors. The Bank generally requires appraisals on all real property securing its loans and requires an attorney’s opinion or title insurance and a valid lien on the mortgaged real estate. Appraisals for all real property securing mortgage loans are performed by independent appraisers who are state-licensed. The Bank requires fire and extended coverage insurance in amounts at least equal to the principal amount of the loan and also requires flood insurance to protect the property securing the loan if the property is in a flood plain. The Bank also generally requires private mortgage insurance only on fixed rate residential mortgage loans with Loan-to-Value Ratios of greater than 80%. The Bank does not typically require escrow accounts for insurance premiums or taxes, however, in 2010, due to changes in Regulation Z relative to “high priced mortgages,” the Bank began requiring that certain borrowers escrow for both property taxes and hazard insurance. Under Regulation Z, a “high priced mortgage” is any first mortgage that is 1.5% over the index rate or any second mortgage that is 3.5% over the index rate. The Bank’s underwriting standards for consumer and commercial loans are intended to protect against some of the risks inherent in making such loans. Borrower character, paying habits and financial strengths are important considerations. The Bank occasionally purchases and sells participations in commercial loans, nonresidential real estate and multi-family loans to or from other financial institutions. At December31, 2012, the Bank held $3.0 million in participation loans in its loan portfolio, all a result of the acquisition of Dupont State Bank. The following table shows loan disbursement and repayment activity for the Bank during the periods indicated. Year Ended December 31 (In thousands) Loans Disbursed: Construction loans $ $ $ Residential real estate loans Multi-family loans Nonresidential real estate loans Land loans Commercial loans Consumer and other loans Total loans disbursed Reductions: Sales Principal loan repayments and other (1) Total reductions Fair value of loans acquired - - Net increase (decrease) $ $ ) $ ) Other items consist of amortization of deferred loan origination costs, the provision for losses on loans, net charges to the allowance for loan losses, and restructured debt. 8 Origination and Other Fees. The Bank realizes income from loan origination fees, loan servicing fees, late charges, checking account service charges and fees for other miscellaneous services. Late charges are generally assessed if payment is not received within a specified number of days after it is due. The grace period depends on the individual loan documents. NON-PERFORMING AND PROBLEM ASSETS Mortgage loans are reviewed by the Bank on a regular basis and are placed on a nonaccrual status when management determines that the collectibility of the interest is less than probable or collection of any amount of principal is in doubt. Generally, when loans are placed on nonaccrual status, unpaid accrued interest is written off, and further income is recognized only to the extent received. The Bank delivers delinquency notices with respect to all mortgage loans contractually past due 10 days. When loans are 16 days in default, personal contact is made with the borrower to establish an acceptable repayment schedule. Management is authorized to commence foreclosure proceedings for any loan upon making a determination that it is prudent to do so. Commercial and consumer loans are treated similarly. Interest income on consumer, commercial and other non-mortgage loans is accrued over the term of the loan except when serious doubt exists as to the collectibility of a loan, in which case accrual of interest is discontinued and the loan is written-off, or written down to the fair value of the collateral securing the loan. It is the Bank’s policy to recognize losses on these loans as soon as they become apparent. Non-performing Assets. At December31, 2012, $10.9 million, or 2.3% of consolidated total assets, were non-performing loans compared to $9.9 million, or 2.4% of consolidated total assets, at December31, 2011. The balance of non-performing assets was real estate owned (REO), comprised of real estate taken during forclosure proceedings, held at December 31, 2012, in the amount of $1.6 million, as compared to $2.5 million at December 31, 2011. Troubled debt restructured that is non-performing at the time of restructuring is required to be inclued as a non-performing asset until certain requirements for payment and borrower viability are met. Non-performing assets are also discussed in Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operation. The following table sets forth the amounts and categories of the Bank’s non-performing assets (non-performing loans, non-performing troubled debt restructured, and foreclosed real estate) and troubled debt restructurings for the last three years. It is the policy of the Bank that all earned but uncollected interest on all past due loans is reviewed monthly to determine what portion of it should be classified as uncollectible for loans past due in excess of 90 days. Uncollectible interest is written off monthly. At December 31 (In thousands) Non-performing assets: Non-performing loans $ $ $ Troubled debt restructured Total non-performing loans and troubled debt restructured Foreclosed real estate Total non-performing assets $ $ $ Total non-performing loans to net loans % % % Total non-performing loans, including troubled debt restructured, to net loans % % % Total non-performing assets to total assets % % % At December31, 2012, the Bank held loans delinquent from 30 to 89 days totaling $2.6 million. As of that date, management was not aware of any other assets that would need to be disclosed as non-performing assets. 9 Delinquent Loans. The following table sets forth certain information at December 31, 2012, 2011, and 2010 relating to delinquencies in the Bank’s portfolio. Delinquent loans that are 90 days or more past due are considered non-performing assets.For the period ending December 31, 2012, delinquent purchased credit impaired loans with a fair value of $2.5 million were excluded from the table below. At December31, 2012 At December 31, 2011 At December 31, 2010 30-89 Days 90 Days or More 30-89 Days 90 Days or More 30-89 Days 90 Days or More Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans (Dollars in thousands) Construction loans 1 $
